


Exhibit 10.1


American Equity Investment Life Holding Company
Short-Term Performance Incentive Plan
Amended and Restated April, 2013


I.
PURPOSE

A.General.  In an effort to maintain a position of leadership in the industry in
which American Equity Investment Life Holding Company (the “Company”) competes,
it is necessary to promote financial interests of the Company and its
Subsidiaries, including its growth, by attracting and retaining certain highly
qualified employees possessing outstanding ability, motivating such employees by
means of performance related incentives, and providing incentive compensation
opportunities that are competitive with those of major corporations. The
American Equity Investment Life Holding Company's Short-Term Performance
Incentive Plan (the “Plan”) hereinafter described is designed to assist the
Company in attaining these objectives.
B.Cash Bonus Plan.  The Plan is not intended to be (and shall not be construed
and administered as) an employee benefit plan within the meaning of ERISA.
Incentive Awards under this Plan are intended to be discretionary and shall not
constitute a part of an employee's regular rate of pay.
C.Section 409A.  The Plan is intended to be exempt from the provisions of
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”).
II.
PLAN ADMINISTRATION

A.Plan Administration.  The Company or its delegate has the authority and
responsibility to manage and control the general administration of the Plan,
except as to matters expressly reserved in this Plan to the Committee. This Plan
is not intended to modify or limit the powers, duties or responsibilities of
either the Board or the Committee as set forth under the Company's Certificate
of Incorporation. Determinations, decisions and actions of the Company or, if
applicable, the Committee, in connection with the construction, interpretation,
administration, or application of the Plan will be final, conclusive, and
binding upon any Participant and any person claiming under or through the
Participant. No employee of an Employer, any member of the Board, any delegate
of the Board, or any member of the Committee will be liable for any
determination, decision, or action made in good faith with respect to the Plan
or any Incentive Award made under the Plan.
B.Specific Authority of the Committee.  The Committee shall have the sole
authority and responsibility to review annually management's recommendations for
the Selected Performance Objectives and Selected Performance Factors under the
Plan, to select the Selected Performance Objectives and Selected Performance
Factors for an Award Year, and to otherwise administer Incentive Awards payable
to Participants, including Covered Awards.
C.Non-Assignability.  A Participant's rights and interests in and to payment of
any Incentive Award under the Plan may not be assigned, transferred, encumbered
or pledged other than by will or the laws of descent and distribution; and are
not subject to attachment, garnishment, execution or other creditor's processes.
D.Amendment or Termination. The Plan may at any time be amended, modified, or
terminated, as the Committee in its discretion determines. Such amendment,
modification, or termination of the Plan will not require the consent,
ratification, or approval of any party, including any Participant. The Committee
may amend the Selected Performance Objectives and/or the Selected Performance
Factors as well as any Incentive Award (including increasing, decreasing or
eliminating any or all Incentive Awards for an Award Year) prior to the payment
thereof to the extent it deems appropriate for any reason, including compliance
with applicable securities laws. Notwithstanding the foregoing, to the extent
the Committee has expressly designated an Incentive Award as a Covered Award,
the Committee will not have any authority to amend or modify the terms of any
Covered Award in any manner that would impair its deductibility under
Section 162(m) of the Code.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that an Incentive Award may be subject to Section 409A, the
Committee may reserve the right (without any obligation to do so or to indemnify
any Participant for failure to do so) to adopt such amendments to the Plan and
the applicable agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the Incentive Award from Section 409A and/or preserve the intended
tax treatment of the benefits provided with respect to the Incentive Award, or
(b) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section.




--------------------------------------------------------------------------------




E.No Contract of Employment.  Neither the Plan, nor any Incentive Award,
constitutes a contract of employment, and participation in the Plan will not
give any employee the right to be retained in the service of the Company or any
Subsidiary or continue in any position or at any level of compensation.
F.Controlling Law.  Except in connection with other matters of corporate
governance and authority (all of which shall be governed by the laws of the
Company's jurisdiction of incorporation), the validity, construction,
interpretation, administration and effect of the Plan and any rules, regulations
and actions relating to the Plan will be governed by and construed exclusively
in accordance with the laws of the State of Iowa, notwithstanding the conflicts
of laws principles of any jurisdictions.
G.Compliance with Section 162(m) of the Code.  To the extent any provision of
the Plan or an Incentive Award or any action of the Committee or the Company as
it relates to a Covered Award may result in the application of Section 162(m)(1)
of the Code to compensation payable to a Covered Employee, such provision or
action shall be deemed null and void to the extent permitted by law and deemed
advisable to the Committee.
H.Unfunded, Unsecured Obligation.  A Participant's only interest under the Plan
shall be the right to receive a payment of cash for an Incentive Award pursuant
to the terms of the Incentive Award and the Plan. No portion of the amount
payable to a Participant under this Plan shall be held by the Company or any
Subsidiary in trust or escrow or any other form of asset segregation. To the
extent that a Participant acquires a right to receive a payment of cash under
the Plan, such right shall be no greater than the right of any unsecured,
general creditor of the Company, and no trust in favor of any Participant will
be implied.
III.
DEFINITIONS

Unless the context requires otherwise, the following terms when used with
initial capitalization have the following meanings:
A.Award Year - The fiscal year for which Incentive Awards, if any, are
calculated under the Plan.
B.Base Salary - means a Participant's annual rate of base salary as of December
31 of an Award Year (without deduction for amounts deferred under any Deferred
Compensation Agreement between the Company and the Participant and without
regard to any salary reduction agreement to make pre-tax elective contributions
under any qualified Code Section 401(k) Plan or Code Section 125 cafeteria plan
(including any HMO premium deductions)).
C.Board - The Board of Directors of the Company.
D.Change in Control - shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
i.
any “person” (as defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) acquires beneficial ownership (as
defined in Rule 13d-3 under Exchange Act), directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person any securities acquired directly from the Company or its affiliates)
representing 35% or more of the combined voting power of the Company's then
outstanding securities, excluding any person who becomes such a beneficial owner
in connection with a transaction described in paragraph (iii) below;

ii.
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;





--------------------------------------------------------------------------------




iii.
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (a) a
merger or consolidation immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the Company, the entity surviving such merger or consolidation
or, if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
35% or more of the combined voting power of the Company's then outstanding
securities; or

iv.
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
E.Code - The Internal Revenue Code of 1986, as from time to time amended,
including any related regulations.
F.Committee - the Compensation Committee of the Board of Directors of the
Company, comprised (to the extent the Plan is intended to satisfy the
requirements of Section 162(m) of the Code) solely of two or more outside
directors meeting the requirements of Section 162(m) of the Code.
G.Company - American Equity Investment Life Holding Company.
H.Covered Award - An Incentive Award (i) that will be paid to a Covered
Employee, (ii) that the Committee expressly designates as performance-based
compensation and intends to be fully deductible under Section 162(m) of the
Code, and (iii) that will be paid following the shareholder approval required by
Section 162(m)(4)(C)(ii) of the Code.
I.Covered Employee - An individual who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code.
J.Employer - The Company and any Subsidiary that, with the approval of the
Committee, has adopted this Plan.
K.ERISA - The Employee Retirement Income Security Act of 1974, as from time to
time amended, including any related regulations.
L.Incentive Award - The dollar value of an award made to a Participant as
determined under the Plan.
M.Incentive Opportunity - The amount, stated as a percentage of a Participant's
Compensation, determined with respect to an Award Year (or partial Award Year in
the case of participation for a partial year), that will be included in a
Participant's Incentive Award formula under Paragraph V(A) of the Plan. The
Incentive Opportunity upon which any Covered Award is based will be determined
solely by the Committee.
N.Participant - Each employee of an Employer who is designated as a Participant
for an Award Year by the Committee.




--------------------------------------------------------------------------------




O.Performance Objectives - One or more objectively determinable measures
established at the beginning of an Award Year pursuant to Paragraph II(B),
related to invested assets, total assets, gross or net production, commissions,
gross or net sales, revenues, operating income before income taxes, operating
income, income before income taxes, net income, operating income or net income
per share (basic or diluted), return ratios (including return on assets or net
assets, return on average equity, return on investment, return on capital and
return on sales), cash flows (including but not limited to operating cash flows,
investing cash flows or financing cash flows), market share, cost or expense
reduction goals, margins (including one or more of gross, operating and net
income margins), one or more operating ratios, borrowing levels, debt or
leverage ratios, cost of capital, credit ratings, stock price, total return to
stockholders, total stockholders' equity, book value or book value per share,
economic value added, working capital and productivity improvements,
acquisitions or divestitures (in whole or in part), joint ventures and strategic
alliances, spin-offs or split-ups and the like, reorganizations or
recapitalizations, restructurings, financings (issuance of equity or debt),
refinancings, regulatory achievements and implementation or completion of
critical projects including business expansions, product diversification and new
or expanded market penetration. Performance Objectives may be described in terms
of Company (consolidated), Subsidiary or business unit performance, either
absolute or by relative comparison to other companies or any other external
measure of the selected criteria. Performance Objectives shall be stated in
terms of Threshold, Target and Maximum levels. For other than Covered Awards,
the Committee may add other Performance Objectives not specifically listed
above.
P.Plan - The American Equity Investment Life Holding Company Short-Term
Performance Incentive Plan, as evidenced by this written instrument as may be
amended from time to time.
Q.Selected Performance Factors - The numerical factors (expressed as a
percentage) established pursuant to Paragraph II(B) relating to the Plan's
Selected Performance Objectives for the Award Year and corresponding to the
actual achievement of the Threshold, Target and Maximum Selected Performance
Objectives (each as described in Paragraph III(R)) for such Award Year. If the
actual achievement of the Selected Performance Objective for an Award Year, as
determined by the Committee shortly after the Award Year, is between the
Threshold and Target or Target and Maximum Objectives, the Selected Performance
Factor will be the amount determined by linear interpolation between the two
corresponding Threshold, Target or Maximum Selected Performance Factors.
R.Selected Performance Objectives - One or more Performance Objectives selected
for an Award Year. Subject to the provisions of Article VIII with respect to a
Covered Award, the Committee shall establish at the beginning of an Award Year
the Selected Performance Objectives, including the “Threshold”, “Target” and
“Maximum” levels with respect to any Covered Award.
S.Subsidiary - Any entity, corporate or otherwise, in which the Company,
directly or indirectly, owns or controls a greater than 50% interest.
IV.
PARTICIPATION

A.Participants.  Participants will be determined annually by the Committee who,
in the judgment of the Committee, have contributed, are contributing or are
expected to contribute to the creation of value for the Company and its
stockholders. Designation as a Participant will apply only for the Award Year
for which the designation is made and may include a partial year.
B.Termination of Employment.  In order to be entitled to receive an Incentive
Award for an Award Year, a Participant must be actively employed or on an
approved leave of absence as of the last day of the Award Year; however, the
Committee may in its sole discretion pay an Incentive Award to a Participant who
has terminated employment but only if and to the extent the Performance
Objectives for such Award Year are achieved.
V.
COMPUTATION OF INCENTIVE AWARDS

A.Incentive Awards.  Subject to Paragraph B, a Participant's Incentive Award for
an Award Year will be an amount equal to the product of the following:
i.
The Participant's Incentive Opportunity;

ii.
The Participant's Base Salary; and

iii.
The sum of the Selected Performance Factors for the Award Year.

The Committee shall approve, and include in its minutes, a list of Participants
specifying the Incentive Opportunity for each Participant, the Selected
Performance Factors for the Award Year (with weightings between Selected
Performance Factors where appropriate) and, for the avoidance of doubt, an
illustrative calculation of the Incentive Award.




--------------------------------------------------------------------------------




B.Adjustments. Appropriate adjustments (positive or negative) and computations,
including computations for a partial Award Year, may be made by the Committee to
reflect changes in a Participant's base salary rate, a Participant's job
classification, or Selected Performance Factors during an Award Year.
C.Change in Control. Notwithstanding the foregoing provisions of this Article V
or the provisions of Articles VI or VIII, upon the occurrence of a Change in
Control, each Participant who has not yet then terminated employment with the
Company and any Subsidiaries shall be paid his or her Incentive Award, in cash,
at the target level of performance or, if greater, at the actual level of
performance (on a pro rata basis in the case of performance thresholds
determined in respect of a full year) for the portion of the Award Year
preceding the Change in Control.
VI.
PAYMENT OF INCENTIVE AWARDS

Any Incentive Award will be made in cash as soon as practicable following the
end of the Award Year (and, in any event, by the 15th day of the third month
following the calendar year in which occurs the end of the Award Year) without
interest. Notwithstanding the foregoing, subject to the approval of the
Committee, cash payments for a portion of the total cash payments pursuant to an
Incentive Award reasonably expected to be earned for an Award Year may be paid
in December prior to the end of the Award Year. In the event that, upon the
final determination by the Committee of Incentive Awards payable to Participants
pursuant to the Plan for an Award Year, an amount was paid prior to the end of
the year that was in excess of the final determined amount, such excess amount
shall be repaid to the Company by such Participant as soon as possible or the
Company shall deduct such excess amount from any future salary amounts payable
to the Participant.
VII.
WITHHOLDING TAXES

Notwithstanding any of the foregoing provisions hereof, an Employer shall
withhold from any payment to be made hereunder such amounts as it reasonably
determines it may be required to withhold under any applicable federal, state or
other law, and transmit such withheld amounts to the appropriate authorities. If
cash payments under this Plan are not available to meet the withholding
requirement, the Participant shall make available sufficient funds to meet the
requirements of such withholding, and the Employer shall be entitled and
authorized to take such steps as it may deem advisable, including but not
limited to, withholding out of any funds or property due or to become due to the
Participant, in order to have such funds made available to the Employer.
VIII.
SPECIAL RULES FOR COVERED AWARDS

Notwithstanding any other provision of this Plan to the contrary, the following
provisions shall control with respect to any Covered Award:
A.Preestablished Incentive Opportunity and Performance Objectives.  The Selected
Performance Factors, Selected Performance Objectives and Incentive Opportunity
upon which a Covered Award is based or subject shall be established by the
Committee in writing not later than 90 days after the commencement of the Award
Year (or period of service as the case may be), provided that the outcome is
substantially uncertain at the time the Committee actually establishes such
factors and the objectives upon which they are based (or at such earlier time as
may be required or such later time as may be permissible under Section 162(m) of
the Code). The Committee shall not make Covered Awards based on Selected
Performance Objectives not specifically provided under this Plan if it
determines that use of such Performance Objectives would cause a Covered Award
to not be deductible under Code Section 162(m).
B.Certification of Performance Objectives.  Prior to the payment of a Covered
Award, the Committee shall determine and certify in writing whether and to what
extent the Selected Performance Objectives referred to in Paragraph A have been
satisfied.
C.Discretionary Reduction of Covered Award.  Notwithstanding the foregoing, the
Committee may, in its sole discretion, reduce a Covered Award otherwise
determined pursuant to the Plan.




--------------------------------------------------------------------------------




D.Limited Adjustments of Selected Performance Objectives.  In the event of
(i) any reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, extraordinary dividend or divestiture (including a spin-off) or any
other change in corporate structure or shares; (ii) any purchase, acquisition,
sale, disposition or write-down of a significant amount of assets or a
significant business; (iii) any change in accounting principles or practices,
tax laws or other such laws or provisions affecting reported results; (iv) any
uninsured catastrophic losses or extraordinary non-recurring items as described
in Accounting Principles Board Opinion No. 30 or in management's discussion and
analysis of financial performance appearing in the Company's annual report to
stockholders for the applicable year; or (v) any other similar change, in each
case with respect to the Company or any other entity whose performance is
relevant to the achievement of any Selected Performance Objective included in a
Covered Award, the Committee (or, if the Company is not the surviving
corporation in any such transaction, a committee of the board of directors of
the surviving corporation consisting solely of two or more “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code) may, without the
consent of any affected Participant, amend or modify the terms of any
outstanding Covered Award that includes any Selected Performance Objectives
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, such that the criteria for evaluating such financial performance of
the Company or such other entity (and the achievement of the corresponding
Selected Performance Objectives) will be substantially the same (as determined
by the Committee or such committee of the board of directors of the surviving
corporation) following such event as prior to such event; provided, however,
that any such change to any outstanding Covered Award pursuant to this
Paragraph D must be made in such a manner that it is independently determinable
by a hypothetical third party having knowledge of the relevant facts, and the
Committee shall take no action pursuant to this Paragraph D that would
constitute an impermissible exercise of discretion within the meaning of
Section 162(m) of the Code, or would otherwise cause the Covered Award to not be
deductible under Section 162(m) of the Code.
E.Changes Affecting Timing.  No change shall be made to accelerate the payment
of a Covered Award unless the amount of the Covered Award is discounted to
reasonably reflect the time value of money. Further, no change shall be made to
defer the payment of a Covered Award unless an increase in the amount paid with
respect to such award is based on a reasonable rate of interest or on the actual
returns on one or more predetermined actual investments (whether or not assets
associated with the amount originally owed are actually invested therein).
F.Maximum Amount.  The maximum amount of any Covered Award to any Covered
Employee with respect to an Award Year, determined as of the time the Covered
Award is paid, shall not exceed $2,000,000.




